internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-154173-02 cc corp b2 date taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend parent year x a b issue whether the taxpayer properly computed its charitable_contribution_deduction limitations in accordance with the provisions of sec_1_1502-47 conclusion the taxpayer’s calculation of the limitation on the charitable_contributions deduction is inappropriate for a life-nonlife consolidated_group in general a consolidated_group must determine the limitation on its charitable_contributions deduction based on adjusted consolidated_taxable_income pursuant to sec_1_1502-24 a life-nonlife consolidated_group however must tam-154173-02 determine its consolidated_taxable_income on a subgroup basis in accordance with sec_1_1502-47 sec_1_1502-47 provides that the subgroup approach preempts any other consolidated_return regulation thus a life-nonlife subgroup must use the subgroup approach for all purposes including the determination of the limitation on the charitable_contributions deduction facts the pertinent information submitted indicates that parent a nonlife company is the common parent of a consolidated_group that files a life-nonlife consolidated_return pursuant to an election under sec_1504 the parent group files its life-nonlife consolidated_return using a calendar_year tax_year an election under sec_1504 requires that members of the parent group comply with all of the consolidated_return_regulations including the subgroup requirements set forth in sec_1_1502-47 of the income_tax regulations for purposes of this technical_advice_memorandum the parties focus on year x in year x members of the nonlife subgroup made charitable_contributions of approximately dollar_figurea and members of the life subgroup made charitable_contributions of approximately dollar_figureb the taxpayer computed the consolidated charitable_contribution_deduction limitation of sec_1_1502-24 by first aggregating the consolidated taxable incomes of each subgroup after modifying each subgroup’s consolidated taxable incomes as provided by sec_1_1502-24 the taxpayer determined that of this consolidated modified_taxable_income is the aggregate amount of charitable deductions that the group is entitled to under sec_170 and sec_1_1502-24 the taxpayer then allocated to each subgroup a portion of the total amount of charitable deductions allowed based on the proportion of charitable_contributions each subgroup made to the total charitable_contributions by all members of the group the agent’s position is that each life-nonlife subgroup computes its own charitable_contribution_deduction limitation based on that subgroup’s consolidated_taxable_income or cti see sec_1_1502-47 and sec_1_1502-24 under sec_1_1502-47 each subgroup is required to determine its own cti law and analysis sec_170 of the internal_revenue_code allows taxpayers a deduction for charitable_contributions made within the taxable_year however sec_170 provides that in case of a corporation the total deductions under subsection a for any taxable_year shall not exceed percent of the taxpayer’s taxable_income computed without regard to a this section b part viii except sec_248 c any net_operating_loss tam-154173-02 carryback to the taxable_year under sec_172 and d any capital_loss_carryback to the taxable_year under sec_1212 for a consolidated_group not filing a life-nonlife consolidated_return the charitable_contribution_deduction and the limitation thereon are calculated on a consolidated_group basis sec_1_1502-11 provides the consolidated_taxable_income for a consolidated_return_year shall be determined by taking into account- the separate_taxable_income of each member of the group see sec_1_1502-12 for the computation of separate_taxable_income any consolidated_charitable_contributions_deduction see sec_1_1502-24 for the computation of the consolidated_charitable_contributions_deduction sec_1_1502-24 provides that the deduction allowed by sec_170 for the taxable_year shall be the lesser_of the aggregate deduction of the members of the group allowable under sec_170 determined without regard to sec_170 plus the consolidated_charitable_contribution_carryovers to such year or five percent of the adjusted consolidated_taxable_income as determined under paragraph c of sec_1 it should be noted that sec_1_1502-24 has not been updated to take into account the amendment to sec_170 increasing the limitation to percent the service does not question the application of the percent limitation to consolidated groups and will not apply the regulations to restrict the limitation on a consolidated charitable_contribution to a lesser percentage than allowed under the code for the applicable_year s sec_1_1502-24 provides that for purposes of this section the adjusted consolidated_taxable_income of the group for any consolidated_return_year shall be the consolidated_taxable_income computed without regard to this section sec_242 sec_243 and sec_1 sec_1_1502-26 and sec_1_1502-27 and without regard to any consolidated net operating or net_capital_loss carrybacks to such year in a life-nonlife group the regulations adopt a subgroup rather than a group method to determine cti sec_1_1502-47 the regulations provide specific rules on how each subgroup determines its own cti specifically sec_1_1502-47 provides that the life-nonlife group’s cti is the sum of three amounts tam-154173-02 nonlife_consolidated_taxable_income the nonlife_consolidated_taxable_income nlcti as defined in paragraph h of this section of the nonlife subgroup as set off by the life subgroup losses as provided in paragraph n of this section the amount in this paragraph g may not be less than zero consolidated partial licti the consolidated partial licti life_insurance_company_taxable_income as defined in paragraph j of this section of the life subgroup as set off by the nonlife subgroup losses as provided in paragraph m of this section the amount in this paragraph g may not be less than zero surplus accounts the sum of the amounts subtracted under sec_815 from the policyholders’ surplus accounts of the life members sec_1_1502-47 provides that nlcti is the consolidated_taxable_income of the nonlife subgroup computed under sec_1_1502-11 as modified by this paragraph h paragraph h does not specifically modify the calculation of the charitable_contribution_deduction or the limitation thereon the definition of the life subgroup cti consolidated partial licti is reserved sec_1_1502-47 the taxpayer acknowledges that the life-nonlife regulations require that the charitable_contribution_deduction must be taken into account on a subgroup basis however the taxpayer argues that the consolidated_return_regulations and in particular sec_1_1502-24 and -47 do not specifically address how the charitable_contribution_deduction taxable_income limitation in sec_1_1502-24 is to be calculated therefore the taxpayer argues that although the charitable_contribution_deduction is taken into account on a subgroup basis pursuant to sec_1_1502-47 sec_1_1502-47 does not preempt the definition of the adjusted consolidated_taxable_income limitation of sec_1_1502-24 in calculating the charitable_contribution_deduction the taxpayer computed a modified_taxable_income amount for each subgroup calculating each subgroup’s income by treating each subgroup as a group under sec_1_1502-11 and making the adjustments required by sec_1_1502-24 to each subgroup’s income the taxpayer then aggregated the modified taxable incomes of each subgroup both positive with the modifications to determine what the taxpayer characterizes as consolidated modified_taxable_income the taxpayer determined that percent of this consolidated modified_taxable_income is the aggregate amount of charitable deductions the group is entitled to pursuant to sec_170 and sec_1_1502-24 the taxpayer then allocated to each subgroup a portion of the total amount of charitable deductions allowed based on the proportion of charitable_contributions each subgroup made to the total charitable_contributions by all members of the group the tam-154173-02 taxpayer argues that this is the subgroup’s charitable_contribution limitation the taxpayer claims the subgroups are entitled to a subgroup charitable_contribution_deduction up to the lesser_of the sum of the charitable_contributions made by the members of the subgroup for the year or the subgroup’s allocable portion of the limitation the service certainly agrees with the taxpayer that the charitable_contribution_deduction must be calculated on a subgroup basis however the taxpayer’s approach was not calculated on a subgroup basis it was calculated on a group basis and then allocated to each subgroup there is no authority for this allocation approach the effect of this allocation approach is to ignore the requirement that each subgroup determines a subgroup cti we do not agree with the taxpayer in the manner in which it calculated the charitable_contribution_deduction limitation we do not agree with the taxpayer’s proposition that sec_1_1502-47 intended to treat the subgroup as the group for purposes of taking into account the charitable_contribution_deduction but sec_1 h did not intend to treat the subgroup as the group for purposes of determining the taxable_income limitation under sec_1_1502-24 sec_1_1502-47 modifies the entire sec_1_1502-24 calculation and not just a portion of the calculation the life-nonlife regulations provide that the sec_1 calculations normally made on a entire group basis must be made on a subgroup basis for life-nonlife groups the regulations do not exclude the charitable_contribution_deduction computation sec_1_1502-11 from the subgroup computation of subgroup cti sec_1_1502-47 furthermore sec_1_1502-47 provides that the setoff of life subgroup losses against nonlife_consolidated_taxable_income does not affect nonlife member deductions that depend in whole or in part on taxable_income the implication of sec_1_1502-47 is that deductions that are limited by the taxpayer’s taxable_income are limited to the subgroup’s taxable_income and not the entire group’s income sec_1_1502-47 is a similar provision for the life subgroup the methodology used in calculating the taxable_income limitation on a subgroup basis is consistent with consolidated_return principles sec_1_1502-24 defines adjusted consolidated_taxable_income as the consolidated_taxable_income computed without regard to the consolidated charitable_contribution_deduction as determined under sec_1_1502-24 sec_242 sec_243 and sec_1 sec_1_1502-26 and sec_1_1502-27 and without regard to any net_operating_loss nol or capital_loss carryovers the exclusions are items that are generally taken into account under sec_1_1502-11 in determining each subgroup’s consolidated_taxable_income for a life- nonlife return because these items are included or excluded at the subgroup level it is tam-154173-02 consistent with sec_1_1502-24 that the measure of taxable_income for purposes of the charitable_contribution_deduction limitation also be at the subgroup level the taxpayer cites 532_us_822 as support for its position in united dominion the issue was whether there should be a product_liability_loss carryback by a consolidated_group in which a member of the group has a product_liability expense but still has separate_taxable_income under sec_1_1502-12 the consolidated_return_regulations do not determine separate nols for members of the group and refer only to the group’s loss the consolidated_net_operating_loss cnol because the provision for product_liability_loss carrybacks under sec_172 provides a 10-year carryback to a taxpayer having a product_liability_loss the court determined that absent a regulation providing otherwise an allocable portion of the group’s cnol must be treated as a product_liability_loss for purposes of the 10-year carryback united dominion is distinguishable because in this case the consolidated_return_regulations are not silent the consolidated_charitable_contributions_deduction is generally determined under sec_1_1502-24 and is based on cti in a life-nonlife consolidated_return sec_1_1502-47 provides that each subgroup determines its own subgroup cti therefore as discussed above a life-nonlife group should calculate the consolidated_charitable_contributions_deduction on a subgroup basis the subgroup approach is required for life-nonlife consolidated_returns furthermore unlike united dominion the subgroup approach provides a straightforward calculation whereas the taxpayer’s approach requires several additional calculations that have no basis in the code or regulations for example the taxpayer determines modified_taxable_income of each subgroup and then aggregates the two modified taxable incomes before determining the charitable_contribution_deduction the taxpayer’s method does not address whether when a subgroup’s modified_taxable_income is a loss the subgroup’s loss is first carried back to offset subgroup income in a prior year before determining adjusted consolidated_taxable_income see sec_1 h iii in contrast by determining the charitable_contributions deduction limitation on a subgroup basis the limitation is determined before the application of nols and capital_loss carrybacks which is consistent with the normal sec_170 calculation and the normal sec_1_1502-24 calculation additionally the taxpayer’s method requires an allocation of the taxable_income limitation to each subgroup without any guidance as to how this allocation should be made in contrast no allocation is necessary when the limitation is made on a subgroup basis this case is also distinguishable from the recent decision in state farm mutual automobile insurance co v commissioner t c no the issue in state farm was the appropriate manner of making the book_income_adjustment for alternative_minimum_tax purposes for a life-nonlife consolidated_group the court determined that the book_income_adjustment must be made on a consolidated_group tam-154173-02 basis not a subgroup basis because sec_1 provided the adjustment should be made on a group basis sec_1_1502-47 preempts other consolidated_return_regulations without an explicit preemption the court determined that sec_1 applied sec_1 did not address life-nonlife consolidated groups in this case the life-nonlife regulations specifically provide that the other consolidated_return_regulations are preempted sec_1_1502-47 therefore application of sec_1_1502-24 the calculation of the consolidated_charitable_contributions_deduction is preempted under sec_1_1502-47 to the extent that the calculation is based on each subgroup’s cti rather than the group’s cti in particular sec_1_1502-47 provides that the nonlife subgroup’s income is the subgroup’s income computed under sec_1_1502-11 because sec_1_1502-47 and -11 a provide that the charitable_contributions deduction calculation is made on a subgroup basis it follows that the charitable_contributions deduction limitation should also be made on a subgroup basis in summary without an express indication that the subgroup_method is not to be used for all purposes of determining the charitable_contributions deduction the service concludes that sec_1_1502-47 provides a straightforward method for determining the charitable_contributions limitation on a subgroup basis thus in a life- nonlife consolidated_group each subgroup determines the subgroup’s consolidated_charitable_contributions_deduction limitation based upon the subgroup’s adjusted consolidated_taxable_income caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
